            Case 6:18-bk-05863-KSJ           Doc 77    Filed 08/27/20    Page 1 of 2




                                          ORDERED.
     Dated: August 27, 2020




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

In re:                                )
Palmer Nash                           )               Case No.: 6:18-bk-05863-KSJ
                                      )
________________Debtor______          )

ORDER GRANTING DEBTOR’S MOTION TO SELL HOMESTEAD PROPERTY AND
       NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

       This matter came before the Court upon the Debtors’ Motion to Sell Homestead Real
Property (Docket No. 65)located at 1214 N. McDonald Street, DeLand with a legal description of
LOT 53 SUNSHINE ACRES MB 19 PG 146 PER OR 5106 PG 3177 PER OR 6688 PG 4853
PER OR 6719 PG 3617 Volusia County, Florida filed by the debtor, Palmer Nash, on July 7,
2020. The Motion was served on all interested parties with the Local Rule 2002-4(e)(1) negative
notice legend informing parties of their opportunity to object within twenty-one(21) days of the
date of service. Chapter 13 Trustee has consented to the sale (Docket No. 66) and Debtor’s
lender, US Bank Trust, NA, filed a response (Docket No. 70). Requests of the lender to the
language of this order are incorporated herein.
       The Court finds that the Motion to Sell Homestead Real Property is granted.
Accordingly,

       IT IS ORDERED:

        1. Debtors’ Motion to Sell Homestead Real Property ( Document No.65)located at 1214
           N. McDonald Street, DeLand with a legal description of LOT 53 SUNSHINE ACRES
           MB 19 PG 146 PER OR 5106 PG 3177 PER OR 6688 PG 4853 PER OR 6719 PG
           3617 Volusia County, Florida is granted.
            Case 6:18-bk-05863-KSJ          Doc 77      Filed 08/27/20     Page 2 of 2




       2. Debtor’s property is exempt under the Florida Constitution Art. X, §4(a)(1)under
          the applicable bankruptcy code provisions.

       3. Secured Creditor must be paid in full subject to its payoff that will be made available
          upon request

       4. Any sale short of the full payoff amount is strictly subject to final approval by Secured
          Creditor

       5. Secured Creditor receives per diem interest in connection with the subject sale.

       6. Debtor shall retain the sales proceeds as exempt Florida Homestead sales proceeds.

Attorney Stacy A. Eckert is directed to serve a copy of this order on interested parties and file a
proof of service within three (3) days of the entry of the order.
